Exhibit 10.11.2
INCORPORATED TERMS
DATED AS OF DECEMBER 2, 2008
TO
KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT
          The following are the “Incorporated Terms” referred to in the
instrument entitled “Key Executive Employment and Severance Agreement” which
refers to these Incorporated Terms and which has been signed by the Company and
the Employee (the “Base Instrument”). The Incorporated Terms and the Base
Instrument constitute a single agreement and that agreement consists of the Base
Instrument and the Incorporated Terms. The Incorporated Terms dovetail with the
Base Instrument; because the last section of the Base Instrument is Section 1,
the Incorporated Terms begin with Section 2.
          2. Definitions.
               (a) 409A Affiliate. The term “409A Affiliate” means each entity
that is required to be included in the Company’s controlled group of
corporations within the meaning of Section 414(b) of the Code, or that is under
common control with the Company within the meaning of Section 414(c) of the
Code; provided, however, that the phrase “at least 50%” shall be used in place
of the phrase “at least 80%” each place it appears therein or in the regulations
thereunder.
               (b) Act. For purposes of this Agreement, the term “Act” means the
Securities Exchange Act of 1934, as amended.
               (c) Affiliate and Associate. For purposes of this Agreement, the
terms “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule l2b-2 of the General Rules and Regulations under the Act.
               (d) Beneficial Owner. For purposes of this Agreement, a Person
shall be deemed to be the “Beneficial Owner” of any securities:
          (i) which such Person or any of such Person’s Affiliates or Associates
has the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise; provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to beneficially own, (A)
securities tendered pursuant to a tender or exchange offer made by or on behalf
of such Person or any of such Person’s Affiliates or Associates until such
tendered securities are accepted for purchase, or (B) securities issuable upon
exercise of Rights issued pursuant to the terms of the Company’s Rights
Agreement, dated as of July 22, 1999, between the

 



--------------------------------------------------------------------------------



 



Company and Firstar Bank Milwaukee, N.A., as amended from time to time (or any
successor to such Rights Agreement), at any time before the issuance of such
securities;
          (ii) which such Person or any of such Person’s Affiliates or
Associates, directly or indirectly, has the right to vote or dispose of or has
“beneficial ownership” of (as determined pursuant to Rule l3d-3 of the General
Rules and Regulations under the Act), including pursuant to any agreement,
arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security under this
Subsection 2(d) as a result of an agreement, arrangement or understanding to
vote such security if the agreement, arrangement or understanding: (A) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations under the Act and (B) is not also then
reportable on a Schedule l3D under the Act (or any comparable or successor
report); or
          (iii) which are beneficially owned, directly or indirectly, by any
other Person with which such Person or any of such Person’s Affiliates or
Associates has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy as described in
Subsection 2(d)(ii) above) or disposing of any voting securities of the Company.
               (e) Cause. “Cause” for termination by the Employer of the
Executive’s employment shall, for purposes of this Agreement, be limited to
(i) the engaging by the Executive in intentional conduct not taken in good faith
which has caused demonstrable and serious financial injury to the Employer, as
evidenced by a determination in a binding and final judgment, order or decree of
a court or administrative agency of competent jurisdiction, in effect after
exhaustion or lapse of all rights of appeal, in an action, suit or proceeding,
whether civil, criminal, administrative or investigative; (ii) conviction of a
felony (as evidenced by binding and final judgment, order or decree of a court
of competent jurisdiction, in effect after exhaustion of all rights of appeal)
which substantially impairs the Executive’s ability to perform his duties or
responsibilities; and (iii) continuing willful and unreasonable refusal by the
Executive to perform the Executive’s duties or responsibilities (unless
significantly changed without the Executive’s consent)
               (f) Change in Control of the Company. A “Change in Control of the
Company” shall mean the occurrence of any one of the following events:
          (i) any Person (other than (A) the Company or any of its subsidiaries,
(B) a trustee or other fiduciary holding securities under any employee benefit
plan of the Company or any of its subsidiaries, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities or (D) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities

-2-



--------------------------------------------------------------------------------



 



acquired directly from the Company or its Affiliates after October 1, 2008,
pursuant to express authorization by the Board of Directors of the Company (the
“Board”) that refers to this exception) representing 50% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors; or
          (ii) the following individuals cease for any reason to constitute a
majority of the number of directors of the Company then serving: (A) individuals
who, on October 1, 2008, constituted the Board and (B) any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company), whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on October 1, 2008, or
whose initial appointment, election or nomination for election as a director
which occurred after October 1, 2008 was approved by such vote of the directors
then still in office at the time of such initial appointment, election or
nomination who were themselves either directors on October 1, 2008 or initially
appointed, elected or nominated by such two-thirds (2/3) vote as described above
ad infinitum (collectively the “Continuing Directors”); provided, however, that
individuals who are appointed to the Board pursuant to or in accordance with the
terms of an agreement relating to a merger, consolidation, or share exchange
involving the Company (or any direct or indirect subsidiary of the Company)
shall not be Continuing Directors for purposes of this Agreement until after
such individuals are first nominated for election by a vote of at least
two-thirds (2/3) of the then Continuing Directors and are thereafter elected as
directors by the shareholders of the Company at a meeting of shareholders held
following consummation of such merger, consolidation, or share exchange; and,
provided further, that in the event the failure of any such persons appointed to
the Board to be Continuing Directors results in a Change in Control of the
Company, the subsequent qualification of such persons as Continuing Directors
shall not alter the fact that a Change in Control of the Company occurred; or
          (iii) a merger, consolidation or share exchange of the Company with
any other corporation is consummated or voting securities of the Company are
issued in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company), other than (A) a
merger, consolidation or share exchange which would result in the voting
securities of the Company entitled to vote generally in the election of
directors outstanding immediately prior to such merger, consolidation or share
exchange continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 50% of the combined voting power of the voting securities of the
Company or such surviving entity or any parent thereof entitled to vote
generally in the election of directors of such entity or

-3-



--------------------------------------------------------------------------------



 



parent outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after October 1, 2008, pursuant to express
authorization by the Board that refers to this exception) representing at least
50% of the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors; or
          (iv) the sale or disposition by the Company of all or substantially
all of the Company’s assets (in one transaction or a series of related
transactions within any period of 24 consecutive months), other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity of which at least 75% of the combined voting power of the voting
securities entitled to vote generally in the election of directors immediately
after such sale are owned by Persons in substantially the same proportions as
their ownership of the Company immediately prior to such sale.
               (g) Code. For purposes of this Agreement, the term “Code” means
the Internal Revenue Code of 1986, including any amendments thereto or successor
tax codes thereof.
               (h) Covered Termination. Subject to Subsection 3(b) hereof, for
purposes of this Agreement, the term “Covered Termination” means any Termination
of Employment during the Employment Period where the Notice of Termination is
delivered on, or the Termination Date is, any date prior to the end of the
Employment Period.
               (i) Employment Period. Subject to Subsection 3(b) hereof, for
purposes of this Agreement, the term “Employment Period” means a period
commencing on the date of a Change in Control of the Company, and ending at
11:59 p.m. Central Time on the earlier of the third anniversary of such date or
the Executive’s Normal Retirement Date.
               (j) Good Reason. For purposes of this Agreement, the Executive
shall have “Good Reason” for Termination of Employment in the event of:
          (i) A material diminution in the Executive’s annual base salary;
          (ii) A material diminution in the Executive’s authority, duties, or
responsibilities;
          (iii) A material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,
including a requirement that the Executive report to a corporate officer or
employee instead of reporting directly to the Board of Directors of the
Employer.

-4-



--------------------------------------------------------------------------------



 



          (iv) A material diminution in the budget over which the Executive
retains authority.
          (v) Any other action or inaction that constitutes a material breach by
the Employer of this Agreement.
Good Reason shall not exist for a Termination of Employment unless the Executive
provides notice to the Employer of the existence of the condition described in
(i) through (v) above within a period not to exceed 90 days of the initial
existence of the condition, upon which the Employer has thirty days during which
it may remedy the condition and not be required to pay the Termination Payment.
               (k) MGIC. For purposes of this Agreement, the term “MGIC” means
Mortgage Guaranty Insurance Corporation.
               (l) Normal Retirement Date. For purposes of this Agreement, the
term “Normal Retirement Date” means the date on which the Executive can retire
from service with the Employer and commence receiving retirement payments within
31 days thereafter, without any reduction in such payments on account of early
retirement, under the primary qualified defined benefit pension plan applicable
to the Executive, or any successor plan, as in effect on the date of the Change
in Control of the Company.
               (m) Person. For purposes of this Agreement, the term “Person”
shall mean any individual, firm, partnership, corporation or other entity,
including any successor (by merger or otherwise) of such entity, or a group of
any of the foregoing acting in concert.
               (n) Prime. “Prime” means the rate of interest announced by U.S.
Bank, National Association, Milwaukee, Wisconsin, from time to time as its prime
or base lending rate, such rate to be determined on the Termination Date.
               (o) Termination Date. Except as otherwise provided in Subsection
3(b), Subsection 11(b), and Subsection 18(a) hereof, the term “Termination Date”
means (i) if the Executive’s Termination of Employment is by the Executive’s
death, the date of death; (ii) if the Executive’s Termination of Employment is
by reason of voluntary early retirement, as agreed in writing by the Employer
and the Executive, the date of such early retirement which is set forth in such
written agreement; (iii) if the Termination of Employment is by reason of
disability pursuant to Section 13 hereof, the earlier of thirty days after the
Notice of Termination is given or one day prior to the end of the Employment
Period; (iv) if the Termination of Employment is by the Executive voluntarily
(other than for Good Reason), the date the Notice of Termination is given;
(v) if the Termination of Employment is by the Employer for Cause, the earlier
of ten days after the Notice of Termination is given or one day prior to the end
of the Employment Period; and (vi) if the Executive’s Termination of Employment
is by the Employer (other than for Cause or by reason of disability pursuant to
Section 13 hereof) or by the Executive for Good Reason, the earlier of thirty
days after the Notice of Termination is given or one day prior to the end of the
Employment Period. Notwithstanding the foregoing,
     (1) If termination is for Cause pursuant to Subsection 2(e)(iii) of this
Agreement and if the Executive has cured the conduct constituting such Cause as
described by the Employer in its Notice of Termination within such ten-day or
shorter period, then the Executive’s employment hereunder shall continue as if
the Employer had not delivered its Notice of Termination;

-5-



--------------------------------------------------------------------------------



 



provided, however, the right of the Executive to cure such conduct shall apply
only to the first Notice of Termination indicating that the termination is for
Cause.
     (2) If the party receiving the Notice of Termination notifies the other
party that a dispute exists concerning the termination within the appropriate
period following receipt thereof and it is finally determined that the reason
asserted in such Notice of Termination did not exist, then (i) if such Notice
was delivered by the Executive, the Executive will be deemed to have voluntarily
terminated his employment and the Termination Date shall be the earlier of the
date fifteen days after the Notice of Termination is given or one day prior to
the end of the Employment Period and (ii) if delivered by the Company, the
Company will be deemed to have terminated the Executive other than by reason of
death, disability or Cause.
               (p) Termination of Employment. For purposes of this Agreement,
the Executive’s Termination of Employment shall be presumed to occur (A) when
the Company and Executive reasonably anticipate that no further services will be
performed by the Executive for the Company and its 409A Affiliates or that the
level of bona fide services the Executive will perform as an employee of the
Company and its 409A Affiliates will permanently decrease to no more than 20% of
the average level of bona fide services performed by the Executive (whether as
an employee or independent contractor) for the Company and its 409A Affiliates
over the immediately preceding 36-month period (or such lesser period of
services) or (B) when the Company determines in good faith based on the facts
and circumstances in accordance with Code Section 409A, upon a decrease in
services by the Executive that is no more than 20% of such average level of bona
fide services but less than 50%, that a Termination of Employment has occurred.
The Executive’s Termination of Employment shall be presumed not to occur where
the level of bona fide services performed by the Executive for the Company and
its 409A Affiliates continues at a level that is 50% or more of the average
level bona fide services performed by the Executive (whether as an employee or
independent contractor) for the Company and its 409A Affiliates over the
immediately preceding 36-month period (or such lesser period of service). No
presumption applies to a decrease in services that is more than 20% but less
than 50%, and in such event, whether the Executive has had a Termination of
Employment will be determined in good faith by the Company based on the facts
and circumstances in accordance with Code Section 409A. Notwithstanding the
foregoing, if Executive takes a leave of absence for purposes of military leave,
sick leave or other bona fide leave of absence, the Executive will not be deemed
to have incurred a Termination of Employment for the first six months of the
leave of absence, or if longer, for so long as the Executive’s right to
reemployment is provided either by statute or by contract, including this
Agreement; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than six months, where such
impairment causes the Executive to be unable to perform the duties of his or her
position of employment or any substantially similar position of employment, the
leave may be extended for up to twenty-nine months without causing a Termination
of Employment. No Termination of Employment shall be deemed to have occurred
under this Agreement unless there has been a “separation from service” as
defined under Code Section 409A and Termination of Employment shall be construed
to mean “separation from service” as so defined.

-6-



--------------------------------------------------------------------------------



 



          3. Termination or Cancellation Prior to Change in Control.
               (a) Subject to Subsection 3(b) hereof, the Employer and the
Executive shall each retain the right to terminate the employment of the
Executive at any time prior to a Change in Control of the Company. Subject to
Subsection 3(b) hereof, in the event the Executive’s employment is terminated
prior to a Change in Control of the Company, this Agreement shall be terminated
and cancelled and of no further force and effect, and any and all rights and
obligations of the parties hereunder shall cease.
               (b) Anything in this Agreement to the contrary notwithstanding,
if a Change in Control of the Company occurs and if the Executive’s employment
with the Employer is terminated (other than a termination due to the Executive’s
death or as a result of the Executive’s disability) during the period of 90 days
prior to the date on which the Change in Control of the Company occurs, and if
it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control of the Company or (ii) was
by the Executive for Good Reason or was by the Employer for other than Cause and
otherwise arose in connection with or in anticipation of a Change in Control of
the Company, then for all purposes of this Agreement such termination of
employment shall be deemed a “Covered Termination,” “Notice of Termination”
shall be deemed to have been given, and the “Employment Period” shall be deemed
to have begun on the date of such termination which shall be deemed to be the
“Termination Date” and the date of the Change of Control of the Company for
purposes of this Agreement.
          4. Employment Period; Vesting of Certain Benefits. If a Change in
Control of the Company occurs when the Executive is employed by the Employer,
(a) the Employer will continue thereafter to employ the Executive during the
Employment Period, and the Executive will remain in the employ of the Employer
in accordance with and subject to the terms and provisions of this Agreement,
and (b) (i) the Company shall cause all restrictions on restricted stock awards
made to the Executive prior to the Change in Control to lapse such that the
Executive is fully and immediately vested in his or her restricted stock at the
time at which the Change in Control of the Company occurs, and (ii) the Company
shall cause all unexercised stock options granted to the Executive prior to the
Change in Control to be fully vested and exercisable in full at such time. Any
Termination of Employment of the Executive during the Employment Period, whether
by the Company or the Employer, shall be deemed a Termination of Employment by
the Company for purposes of this Agreement.
          5. Duties. During the Employment Period, the Executive (a) shall
devote the Executive’s best efforts and all of the Executive’s business time,
attention and skill to the business and affairs of the Employer and (b) shall be
entitled to materially the same job function as held by the Executive at the
time of the Change in Control of the Company or in such other job function or
functions as shall be mutually agreed upon in writing by the Executive and the
Employer from time to time. The services which are to be performed by the
Executive hereunder are to be rendered in the same metropolitan area in which
the Executive was employed at the date of such Change in Control of the Company,
or in such other place or places as shall be mutually agreed upon in writing by
the Executive and the Employer from time to time. Any travel incident to the
Executive’s job function shall not be deemed to result in a breach of the
immediately preceding sentence by the Company.
          6. Compensation. During the Employment Period, the Executive shall be
compensated as follows:

-7-



--------------------------------------------------------------------------------



 



               (a) The Executive shall receive, at reasonable intervals (but not
less often than monthly) and in accordance with such standard policies as may be
in effect immediately prior to the Change in Control of the Company, an annual
base salary in cash equivalent of not less than the Executive’s highest annual
base salary in effect at any time during the 90-day period immediately prior to
the Change in Control of the Company, or if prior to the Change in Control of
the Company, the Employer had approved an increase in such base salary to take
effect after the Change in Control of the Company, at such higher rate beginning
on the date on which such increase was to take effect (determined prior to any
reduction for amounts deferred under Section 401(k) of the Code or otherwise, or
deducted pursuant to a cafeteria plan or qualified transportation benefit under
Sections 125 and 132(f) of the Code), subject to adjustment as hereinafter
provided in Section 7 (such salary amount as adjusted upward from time to time
is hereafter referred to as the “Annual Base Salary”).
               (b) The Executive shall be reimbursed, at such intervals and in
accordance with such standard policies that were in effect at any time during
the 90-day period immediately prior to the Change in Control of the Company, for
any and all monies advanced in connection with the Executive’s employment for
reasonable and necessary expenses incurred by the Executive on behalf of the
Employer, including travel expenses.
               (c) The Executive and/or the Executive’s family, as the case may
be, shall be included, to the extent eligible thereunder (which eligibility
shall not be conditioned on the Executive’s salary grade or on any other
requirement which excludes persons of comparable status to the Executive unless
such exclusion was in effect for such plan or an equivalent plan at any time
during the 90-day period immediately prior to the Change in Control of the
Company), in any and all plans providing benefits for the Employer’s salaried
employees in general, including but not limited to group life insurance,
hospitalization, medical, dental, profit sharing and stock bonus plans.
               (d) The Executive shall annually be entitled to not less than the
amount of paid vacation and not fewer than the highest number of paid holidays
to which the Executive was entitled annually at any time during the 90-day
period immediately prior to the Change in Control of the Company.
               (e) The Executive shall be included in all plans providing
additional benefits to executives of the Employer of comparable status and
position to the Executive, including but not limited to deferred compensation,
split-dollar life insurance, supplemental retirement, stock option, stock
appreciation, stock bonus and similar or comparable plans, and shall receive
fringe benefits made available to executives of the Employer of comparable
status and position to the Executive; provided, that the Employer’s obligation
to include the Executive in bonus or incentive compensation plans shall be
determined by Subsection 6(g) hereof.
               (f) The aggregate annual value of the benefits made available to
the Executive pursuant to Subsections 6(c) and (e) shall not be less than 75% of
the highest aggregate annual value of the benefits of the type referred to in
such Subsections that were made available to the Executive at any time during
the 90-day period immediately prior to the Change in Control of the Company,
except that if executives based in the United States of Affiliated Companies
whose status and position with such Companies are approximately comparable to
the Executive do not generally receive stock options, restricted stock or other
stock-based compensation, during any period in which the Executive does not
receive such benefits, (i) the highest aggregate value of the benefits during
such 90-day period shall be computed without regard the value of stock options,
restricted stock or other stock-based compensation, and (ii) the percentage in
the preceding portion of this sentence

-8-



--------------------------------------------------------------------------------



 



shall be increased to 100% from 75%. The term “Affiliated Companies” means
companies that become Affiliates of the Employer as a result of the Change in
Control of the Company.
               (g) (i) To assure that the Executive will have an opportunity to
earn annual incentive compensation after a Change in Control of the Company, the
Executive shall be included in a bonus plan of the Employer which shall satisfy
the standards described below (such plan, the “Post-Change Bonus Plan”). Bonuses
under the Post-Change Bonus Plan shall be payable annually with respect to
achieving such annual financial or other goals reasonably related to the
business of the Employer (or, in the case of an Executive whose primary
responsibility is sales of the products of the Employer or an Affiliate, to the
extent so provided by the Employer or the Affiliate, reasonably related to such
sales) as the Employer shall establish (the “Goals”), all of which Goals that
are determinable under objective standards shall be attainable on an annual
basis with approximately the same degree of probability as the comparable goals
under the Employer’s bonus plan or plans as in effect at any time during the
90-day period immediately prior to the Change in Control of the Company (whether
one or more, the “Pre-Change Company Bonus Plan”) and in view of the Employer’s
existing and projected financial and business circumstances applicable at the
time. The determination of whether any of the Goals that are determinable under
subjective standards has been achieved shall be made by the Compensation
Committee (as hereinafter defined). In the event a majority of the members of
the Compensation Committee are not persons who were on the Compensation
Committee or were officers of MGIC during the 90-day period prior to the date of
the Change in Control of the Company or the highest ranking member of the
Compensation Committee is not a person who was on the Compensation Committee
during such 90-day period, none of the Goals shall be subjective. The term
“Compensation Committee” means the Board of Directors of the Company, an
appropriate committee thereof or a committee comprised of members of management
of the Employer, in each case, in accordance with the Company’s practice prior
to the Change in Control of the Company with respect to executives of comparable
position to the Executive.
               (g) (ii) The maximum amount of the bonus (the “Bonus Amount”)
that the Executive is eligible to earn under the Post-Change Bonus Plan shall be
no less than the product of the Executive’s Annual Base Salary multiplied by a
percentage that is at least 75% of the percentage that determined the
Executive’s maximum award provided in the Pre-Change Company Bonus Plan (such
maximum bonus amount herein referred to as the “Targeted Bonus”), and in the
event the Goals (other than any objective Goal) are not achieved such that the
entire Targeted Bonus is not payable, the Bonus Plan shall provide for a payment
of a Bonus Amount equal to a portion of the Targeted Bonus reasonably related to
that portion of the Goals which were achieved. The Bonus Amount earned shall be
paid within 75 days after the end of the related fiscal year; at the option of
the Employer, up to one-third of the Bonus Amount may be paid in restricted
stock if the class of stock of which such restricted stock is a part is
publicly-traded in an active market in the United States and such stock becomes
fully vested by continued employment for a period of not more than one year
after the date on which the Bonus Amount is paid.
          7. Annual Compensation Adjustments. During the Employment Period, the
Compensation Committee (as defined in Subsection 6(g)(i) hereof) will consider
and appraise, annually, the contributions of the Executive to the Company, and
in accordance with the Company’s practice prior to the Change in Control of the
Company, good faith consideration shall be given to the upward adjustment of the
Executive’s Annual Base Salary, annually.
          8. Termination for Cause or Without Good Reason. If there is a Covered
Termination for Cause or due to the Executive’s voluntarily terminating his or
her employment other

-9-



--------------------------------------------------------------------------------



 



than for Good Reason (any such terminations to be subject to the procedures set
forth in Section 14 hereof), then the Executive shall be entitled to receive
only Accrued Benefits pursuant to Subsection 10(a) hereof.
          9. Termination Giving Rise to a Termination Payment.
               (a) If there is a Covered Termination by the Executive for Good
Reason, or by the Company other than by reason of (i) death, (ii) disability
pursuant to Section 13 hereof, or (iii) Cause (any such terminations to be
subject to the procedures set forth in Section 14 hereof), then the Executive
shall be entitled to receive, and the Company shall promptly pay, Accrued
Benefits and, in lieu of further Annual Base Salary for periods following the
Termination Date, as liquidated damages and additional severance pay and in
consideration of the covenant of the Executive set forth in Subsection 15(a)
hereof, the Termination Payment pursuant to Subsection 10(b) hereof.
               (b) If there is a Covered Termination and the Executive is
entitled to Accrued Benefits and the Termination Payment, then the Company shall
provide to the Executive the following additional benefits:
               (i) The Executive shall receive until the end of the second
calendar year following the calendar year in which the Executive’s Termination
of Employment occurs, at the expense of the Company, outplacement services, on
an individualized basis at a level of service commensurate with the Executive’s
status with the Company immediately prior to the date of the Change in Control
of the Company (or, if higher, immediately prior to the Executive’s Termination
of Employment), provided by a nationally recognized executive placement firm
selected by the Company; provided that the cost to the Company of such services
shall not exceed 10% of the Executive’s Annual Base Salary.
               (ii) Until the earlier of the end of the Employment Period or
such time as the Executive has obtained new employment and is covered by
benefits which in the aggregate are at least equal in value to the following
benefits, the Executive shall continue to be covered, at the expense of the
Company, by the same or equivalent life insurance, hospitalization, medical and
dental coverage as was required hereunder with respect to the Executive
immediately prior to the date the Notice of Termination is given, subject to the
following:
     (A) If applicable, following the end of the COBRA continuation period, if
such hospitalization, medical or dental coverage is provided under a health plan
that is subject to Section 105(h) of the Code, benefits payable under such
health plan shall comply with the requirements of Treasury regulation section
1.409A-3(i)(1)(iv)(A) and (B) and, if necessary, the Company shall amend such
health plan to comply therewith.
     (B) During the first six months following the Executive’s Termination Date,
the Executive shall pay the

-10-



--------------------------------------------------------------------------------



 



Company for any life insurance coverage that provides a benefit in excess of
$50,000 under a group term life insurance policy. After the end of such six
month period, the Company shall make a cash payment to the Executive equal to
the aggregate premiums paid by the Executive for such coverage, and thereafter
such coverage shall be provided at the expense of the Company for the remainder
of the period.
If the Executive is entitled to the Termination Payment pursuant to Subsection
3(b), within ten days following the Change of Control, the Company shall
reimburse the Executive for any COBRA premiums the Executive paid for his or her
hospitalization, medical and dental coverage under COBRA from the Executive’s
Termination Date through the date of the Change of Control.
          (iii) The Company shall cause the Executive to be fully and
immediately vested in his or her accrued benefit under any supplemental
executive retirement plan of the Employer providing benefits for the Executive
(the “SERP”) and in any restricted stock paid as part of the Executive’s Bonus
Amount as contemplated by Subsection 6(g)(ii).
          (iv) If the Executive is not fully vested in all accrued benefits
under any defined contribution retirement plan of the Employer, the Company
shall make a lump sum payment to the Executive in an amount equal to the
difference between the fully vested amount of the Executive’s account balances
under such plan at the Termination Date and the vested amount of such balances
at such time.
          (v) The Company shall reimburse the Executive for up to an aggregate
of $10,000 in (A) tax preparation assistance fees for the tax year in which the
Termination Payment is made and (B) fees and expenses of consultants and/or
legal or accounting advisors engaged by the Executive to advise the Executive as
to matters relating to the computation of benefits due and payable under
Subsection 10(b).
          10. Payments.
               (a) Accrued Benefits. For purposes of this Agreement, the
Executive’s “Accrued Benefits” shall include the following amounts, payable as
described herein: (i) all Annual Base Salary for the time period ending with the
Termination Date; (ii) reimbursement for any and all monies advanced in
connection with the Executive’s employment for reasonable and necessary expenses
incurred by the Executive on behalf of the Employer for the time period ending
with the Termination Date; (iii) any and all other cash earned through the
Termination Date and deferred at the election of the Executive or pursuant to
any deferred compensation plan then in effect; (iv) a lump sum payment of the
bonus or incentive compensation otherwise payable to the Executive with respect
to the year in which termination occurs under all bonus or incentive
compensation plan or plans in which the Executive is a participant, but subject
to any deferral election then in effect; and (v) all other payments and benefits
to which the Executive (or in the event of the Executive’s death, the
Executive’s surviving spouse or other beneficiary) may be entitled as
compensatory fringe

-11-



--------------------------------------------------------------------------------



 



benefits or under any benefit plan of the Employer, excluding severance payments
under any Employer severance policy, practice or agreement in effect immediately
prior to the Change in Control of the Company. Payment of Accrued Benefits shall
be made promptly in accordance with the Company’s prevailing practice with
respect to Subsections 10(b)(i) and (ii) or, with respect to Subsections
10(b)(iii), (iv) and (v), pursuant to the terms of the benefit plan or practice
establishing such benefits.
               (b) Termination Payment and Other Payments.
          (i) The Termination Payment shall be an amount equal to (A) the
Executive’s Annual Base Salary (as defined in Subsection 6(a) and determined as
of the time of the Change in Control of the Company or, if higher, immediately
prior to the date the Notice of Termination is given) plus (B) an amount equal
to the greater of the Executive’s Targeted Bonus for the year in which the
Termination Date occurs or the bonus the Executive received (w) for the year in
which the Change in Control of the Company occurred or (x) for the year prior to
the year in which the Change in Control of the Company occurred (each year
described in clauses (w) and (x) is herein referred to as a “Prior Year”) plus
(C) an amount equal to the “actuarial equivalent” (as defined in the Company’s
defined benefit pension plan on the determination date) of the Executive’s
benefit accruals under the pension plan and the SERP for, whichever is greater,
the year in which the Termination Date occurs or a Prior Year plus an amount
equal to the Company’s matching contribution and profit sharing contribution
under the Company’s defined contribution profit sharing and savings plan for,
whichever is greater, the year in which the Termination Date occurs or a Prior
Year (the aggregate amount set forth in (A), (B) and (C) hereof shall hereafter
be referred to as “Annual Cash Compensation”), times (D) the Multiplier less, if
the Termination Date occurs more than three months after the date of Change in
Control of the Company, the portion of the Employment Period that has elapsed at
the Termination Date (measured by the number of months that have elapsed from
the date of the Change in Control of the Company to the Termination Date divided
by 33); provided, however, that such amount shall not be less than the severance
benefits to which the Executive would have been entitled under the Company’s
severance policies and practices in effect immediately prior to the Change in
Control of the Company. The Termination Payment shall be paid to the Executive
in cash equivalent in two lump sums if any stock of the Company or any Affiliate
is publicly traded on an established securities market or otherwise at the time
of the Executive’s Termination of Employment. The first lump sum shall be paid
within ten (10) business days after the Executive’s Termination Date and shall
equal the amount that (aa) does not exceed the Termination Payment amount and
(bb) is the lesser of two times (y) the Executive’s annualized compensation
based upon the annual rate of pay for services provided to the Company for the
taxable year of the Executive preceding the taxable year in which the Executive
has a Termination of Employment or (z) the maximum amount that may be taken into
account under a qualified plan pursuant to Code Section 401(a)(17) for the year
in which the Executive has a Termination of Employment. The second lump sum
payment shall be equal to the difference between the

-12-



--------------------------------------------------------------------------------



 



amount calculated under the first sentence of this paragraph and the amount
calculated under the second sentence of this paragraph, and such amount shall be
paid six months and one day after the Executive’s Termination Date. Each lump
sum payment shall be deemed a separate payment for purposes of Code
Section 409A. If the Company or any Affiliate has no publicly traded stock, as
described above, at the Executive’s Termination of Employment, then the entire
Termination Payment shall be paid within ten (10) business days after the
Executive’s Termination Date. Any Termination Payment amount paid six months and
one day after the Executive’s Termination Date shall be accompanied by a payment
of interest calculated at Prime, compounded quarterly. Notwithstanding the
foregoing, in the event the Executive’s Termination Date is pursuant to
Subsection 3(b), the Termination Payment shall be paid within ten (10) business
days after the date of the Change in Control of the Company (as defined without
reference to Subsection 3(b)), without interest. The Termination Payment shall
not be reduced by any present value or similar factor, and the Executive shall
not be required to mitigate the amount of the Termination Payment by securing
other employment or otherwise, nor will such Termination Payment be reduced by
reason of the Executive securing other employment or for any other reason. The
Termination Payment shall be in lieu of, and acceptance by the Executive of the
Termination Payment shall constitute the Executive’s release of any rights of
Executive to, any other severance payments under any Company severance policy,
practice or agreement.
          (ii) Notwithstanding any other provision of this Agreement, if any
portion of any payment under this Agreement (including any Section 409A Gross-Up
Payment under Subsection 10(b)(vi)), or under any other agreement with or plan
of the Employer, including payments that may be deemed to have occurred on
account of accelerated vesting of restricted stock or stock options under
Subsection 4(b) hereof (in the aggregate “Total Payments”), would constitute an
“excess parachute payment,” the Company shall pay the Executive an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Executive after deduction of any excise tax imposed under Section 4999 of the
Code, any interest charges or penalties in respect of the imposition of such
excise tax (but not any federal, state or local income tax, or employment tax)
on the Total Payments, and any federal, state and local income tax, employment
tax, and excise tax upon the payment provided for by this Subsection 10(b)(ii),
shall be equal to the Total Payments. For purposes of determining the amount of
the Gross-Up Payment, the Executive shall be deemed to pay federal income tax
and employment taxes at the highest marginal rate of federal income and
employment taxation in the calendar year in which the Gross-Up Payment is to be
made and state and local income taxes at the highest marginal rate of taxation
in the state and locality of the Executive’s domicile for income tax purposes on
the date the Gross-Up Payment is made, net of the maximum reduction in federal
income taxes that may be obtained from the deduction of such state and local
taxes.

-13-



--------------------------------------------------------------------------------



 



          (iii) For purposes of this Agreement, the terms “excess parachute
payment” and “parachute payments” shall have the meanings assigned to them in
Section 280G of the Code and such “parachute payments” shall be valued as
provided therein. Present value for purposes of this Agreement shall be
calculated in accordance with Section 1274(b)(2) of the Code (or any successor
provision). Promptly following a Covered Termination or notice by the Company to
the Executive of its belief that there is a payment or benefit due the Executive
which will result in an excess parachute payment as defined in Section 280G of
the Code (or if the Company fails to give such notice and the Executive
furnishes notice to the Company setting forth computations in reasonable detail
supporting the Executive’s belief that there has been such an excess parachute
payment, promptly after such notice by the Executive unless the Executive has
withdrawn such notice after the Company’s response to such computations), the
Executive and the Company, at the Company’s expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel (“National
Tax Counsel”) selected by the Company’s independent auditors and reasonably
acceptable to the Executive (which may be regular outside counsel to the
Company), which opinion sets forth (i) the amount of the Base Period Income,
(ii) the amount and present value of Total Payments, (iii) the amount and
present value of any excess parachute payments, and (iv) the amount of any
Gross-Up Payment. As used in this Agreement, the term “Base Period Income” means
an amount equal to the Executive’s “annualized includible compensation for the
base period” as defined in Section 280G(d)(1) of the Code. For purposes of such
opinion, the value of any noncash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of Section 280G(d)(3) and (4) of the Code (or any successor
provisions), which determination shall be evidenced in a certificate of such
auditors addressed to the Company and the Executive. The opinion of National Tax
Counsel shall be addressed to the Company and the Executive and, subject to any
adjustment pursuant to Subsection 10(b)(iv), shall be binding upon the Company
and the Executive. If such National Tax Counsel so requests in connection with
the opinion required by this Subsection 10(b) of Section 10, the Executive and
the Company shall obtain, at the Company’s expense, and the National Tax Counsel
may rely on, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by the Executive solely with respect to its status under Section 280G of the
Code and the regulations thereunder. The Company shall pay (or cause to be paid)
or distribute (or cause to be distributed) to or for the benefit of the
Executive such Gross-Up Payment as is then due to the Executive within five days
after the National Tax Counsel’s opinion is received by the Company and the
Executive, but in no event prior to the date the Termination Payment is
initially payable to the Executive; provided, however, that, if prior to such
date the Executive is required to remit the excise tax under Code Section 4999
of the Code to the Internal Revenue Service, then upon written notice by the
Executive to the Company, the Company shall promptly pay the Gross-Up Payment
(but based on the Executive’s actual rate of taxation) to the Executive.

-14-



--------------------------------------------------------------------------------



 



          (iv) In the event that upon any audit by the Internal Revenue Service,
or by a state or local taxing authority, of the Total Payments or Gross-Up
Payment, a change is finally determined to be required in the amount of taxes
paid by the Executive, appropriate adjustments shall be made under this
Agreement such that the net amount which is payable to the Executive after
taking into account the provisions of Section 4999 of the Code shall reflect the
intent of the parties as expressed in this Section 10, in the manner determined
by the National Tax Counsel. If the Company is required to make a payment to the
Executive, such payment shall be paid following the date of the final
determination by a court or the Internal Revenue Service and within thirty days
after the date Executive provides the Company a written request for
reimbursement thereof (accompanied by proof of taxes paid), but in no event
shall the reimbursement be made later than the end of the calendar year
following the year in which the Executive remits the excise tax to the Internal
Revenue Service.
          (v) The Company agrees to bear all costs associated with, and to
indemnify and hold harmless, the National Tax Counsel of and from any and all
claims, damages, and expenses resulting from or relating to its determinations
pursuant to this Subsection 10(b), except for claims, damages or expenses
resulting from the gross negligence or willful misconduct of such firm.

-15-



--------------------------------------------------------------------------------



 



          (vi) If any portion of the Termination Payment or any other payment or
benefit (or any acceleration of any payment or benefit) made or provided to the
Executive or for the Executive’s benefit in connection with this Agreement or,
on or after the Change in Control of the Company, the Executive’s employment
with the Company or the termination thereof (the “Payments”) are determined to
be subject to the interest charges and taxes imposed by Section 409A(a)(1)(B) of
the Code, or any state, local, or foreign taxes of a similar nature, or any
interest charges or penalties with respect to such taxes (such taxes, together
with any such interest charges and penalties, are collectively referred to as
the “Section 409A Tax”), then the Company shall pay the Executive, within
30 days after the date on which the Executive provides the Company with a
written request for reimbursement thereof (accompanied by proof of taxes paid),
but in no event later than the end of the calendar year following the year in
which the Executive remits the Section 409A tax to the Internal Revenue Service
or other applicable taxing authority, an additional amount (the “Section 409A
Gross-Up Payment”); provided, however, that any Section 409A Gross-Up Payment
shall be reduced to the extent that the Section 409A Tax payable is due to the
direct fault of the Executive. The Section 409A Gross-Up Payment shall, subject
to the proviso at the end of the previous sentence, be such that the net amount
retained by the Executive after deduction of the Section 409A Tax (but not any
federal, state, or local income tax or employment tax) and any federal, state,
or local income tax, or employment tax upon the payment provided for by this
Subsection 10(b)(vi) shall be equal to the Payments. For purposes of determining
the amount of the Section 409A Gross-Up Payment, the Executive shall be deemed
to pay federal income tax and employment taxes at the highest marginal rate of
federal income and employment taxation in the calendar year in which the
Section 409A Gross-Up Payment is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the
Executive’s domicile for income tax purposes on the date the Section 409A
Gross-Up Payment is made, net of the maximum reduction in federal income taxes
that may be obtained from the deduction of such state and local taxes. The
Company and the Executive shall reasonably cooperate with each other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Section 409A Tax with respect to the
Payments, and the Executive shall, if reasonably requested by the Company,
contest any obligation to pay a Section 409A Tax for which a Section 409A
Gross-Up Payment is owed. If, as a result thereof, the Executive receives a tax
refund or credit for any Section 409A Tax previously paid with respect to any
Payments for which a Section 409A Gross-Up Payment was paid, the Executive shall
return to the Company an amount equal to such refund or credit.

-16-



--------------------------------------------------------------------------------



 



          (vii) Executive agrees that this Agreement and any other agreements
which may give rise to any Section 409A Tax may be amended by the Company on one
or more occasions without the consent or approval of the Executive if in the
determination of the Compensation Committee such amendment is necessary or
appropriate to conform the provisions of such agreement to Treasury
Regulation 1.409A-1 et seq. or any position published by the Internal Revenue
Service with respect to Section 409A of the Internal Revenue Code of 1986. The
right of the Company to make such an amendment does not depend on whether the
applicable agreement is subject to such Section but will enable the Company to
have uniform provisions among all agreements having provisions such as the one
being amended, including those under which compensation is subject to such
Section. Any such amendment will become effective upon notice to the Executive.
The Company will seek to give the Executive notice of an amendment with
reasonable promptness after the Compensation Committee has approved the
amendment.
          11. Death.
               (a) Except as provided in Subsection 11(b) hereof, in the event
of a Covered Termination due to the Executive’s death, the Executive’s estate,
heirs and beneficiaries shall receive all the Executive’s Accrued Benefits
through the Termination Date.
               (b) In the event the Executive dies after a Notice of Termination
is given (i) by the Company or (ii) by the Executive for Good Reason, the
Executive’s estate, heirs and beneficiaries shall be entitled to the benefits
described in Subsection 11(a) hereof and, subject to the provisions of this
Agreement, to such Termination Payment as the Executive would have been entitled
to had the Executive lived, except that the Termination Payment shall be paid
within 90 days following the date of the Executive’s death, without interest
thereon. For purposes of this Subsection 11(b), the Termination Date shall be
the earlier of thirty days following the giving of the Notice of Termination,
subject to extension pursuant to the definition of Termination of Employment, or
one day prior to the end of the Employment Period.
          12. Retirement. If, during the Employment Period, the Executive and
the Employer shall execute an agreement providing for the early retirement of
the Executive from the Employer, or the Executive shall otherwise give notice
that he is voluntarily choosing to retire early from the Employer, the Executive
shall receive Accrued Benefits through the Termination Date; provided, that if
the Executive’s employment is terminated by the Executive for Good Reason or by
the Company other than by reason of death, disability or Cause and the Executive
also, in connection with such termination, elects voluntary early retirement,
the Executive shall also be entitled to receive a Termination Payment pursuant
to Subsection 9(a) hereof.
          13. Termination for Disability. If, during the Employment Period, as a
result of the Executive’s disability due to physical or mental illness or injury
(regardless of whether such illness or injury is job-related), the Executive
shall have been absent from the Executive’s duties hereunder on a full-time
basis for a period of six consecutive months and, within thirty days after the
Company notifies the Executive in writing that it intends to terminate the
Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis,

-17-



--------------------------------------------------------------------------------



 



the Company may terminate the Executive’s employment for purposes of this
Agreement pursuant to a Notice of Termination given in accordance with
Section 14 hereof. If the Executive’s employment is terminated on account of the
Executive’s disability in accordance with this Section, the Executive shall
receive Accrued Benefits in accordance with Subsection 10(a) hereof and shall
remain eligible for all benefits provided by any long term disability programs
of the Company in effect at the time of such termination.
          14. Termination Notice and Procedure. Any Covered Termination by the
Company or the Executive (other than a termination of the Executive’s employment
that is a Covered Termination by virtue of Subsection 3(b) hereof) shall be
communicated by a written notice of termination (“Notice of Termination”) to the
Executive, if such Notice is given by the Company, and to the Company, if such
Notice is given by the Executive, all in accordance with the following
procedures and those set forth in Section 25 hereof:
               (a) If such termination is for disability, Cause or Good Reason,
the Notice of Termination shall indicate in reasonable detail the facts and
circumstances alleged to provide a basis for such termination.
               (b) If the Notice is given by the Executive for Good Reason, the
Executive may cease performing his duties hereunder on or after the date fifteen
days after the delivery of Notice of Termination and shall in any event cease
employment on the Termination Date. If the Notice is given by the Company, then
the Executive may cease performing his duties hereunder on the date of receipt
of the Notice of Termination, subject to the Executive’s rights hereunder.
               (c) To the extent provided by Subsection 2(p)(1), the Executive
shall have ten days, or such longer period as the Company may determine to be
appropriate, to cure any conduct or act, if curable, alleged to provide grounds
for termination of the Executive’s employment for Cause under this Agreement
pursuant to Subsection 2(e) (iii) hereof.
               (d) The recipient of any Notice of Termination shall personally
deliver or mail in accordance with Section 25 hereof written notice of any
dispute relating to such Notice of Termination to the party giving such Notice
within fifteen days after receipt thereof; provided, however, that if the
Executive’s conduct or act alleged to provide grounds for termination by the
Company for Cause is curable, then such period shall be thirty days. After the
expiration of such period, the contents of the Notice of Termination shall
become final and not subject to dispute.
          15. Further Obligations of the Executive.
               (a) Competition. The Executive agrees that, in the event of any
Covered Termination where the Executive is entitled to Accrued Benefits and the
Termination Payment, the Executive shall not, for a period expiring twelve
months after the Termination Date, without the prior written approval of the
Company’s Board of Directors, participate in the management of, be employed by
or own any business enterprise at a location within the United States that
engages in substantial competition with MGIC, where such enterprise’s revenues
from any such competitive activities amount to 10% or more of such enterprise’s
net revenues and sales for its most recently completed fiscal year; provided,
however, that nothing in this Subsection 15(a) shall prohibit the Executive from
owning stock or other securities of a competitor amounting to less than five
percent of the outstanding capital stock of such competitor.

-18-



--------------------------------------------------------------------------------



 



               (b) Confidentiality. During and following the Executive’s
employment by the Company, the Executive shall hold in confidence and not
directly or indirectly disclose or use or copy or make lists of any confidential
information or proprietary data of the Company (including that of the Employer),
except to the extent authorized in writing by the Board of Directors of the
Company or required by any court or administrative agency, other than to an
employee of the Company or a person to whom disclosure is reasonably necessary
or appropriate in connection with the performance by the Executive of duties as
an executive of the Company. Confidential information shall not include any
information known generally to the public or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that of the Company. All records, files, documents and
materials, or copies thereof, relating to the business of the Company which the
Executive shall prepare, or use, or come into contact with, shall be and remain
the sole property of the Company and shall be promptly returned to the Company
upon termination of employment with the Company.
          16. Expenses and Interest. If, after a Change in Control of the
Company, (i) a dispute arises with respect to the enforcement of the Executive’s
rights under this Agreement, (ii) any arbitration proceeding shall be brought to
enforce or interpret any provision contained herein or to recover damages for
breach hereof, or (iii) any legal proceeding shall be brought with respect to
the arbitration provisions hereof, in each case so long as, and to the extent
that, the Executive prevails in such proceeding, the Executive shall recover
from the Company the reasonable attorneys’ fees and necessary costs and
disbursements incurred as a result of the dispute, arbitration or legal
proceeding as to which the Executive has prevailed (“Expenses”), and prejudgment
interest on any arbitration award obtained by the Executive calculated at Prime
from the date that payments to him or her should have been made under this
Agreement. Within ten days after the Executive’s written request therefore (but
in no event later than the end of the calendar year following the calendar year
in which such Expense is incurred), the Company shall reimburse the Executive,
or such other person or entity as the Executive may designate in writing to the
Company, the Expenses. Any dispute as to the reasonableness of the Expenses
incurred, or the extent to which the Executive has prevailed, shall be resolved
by the arbitrator.
          17. Payment Obligations Absolute. The Company’s obligation during and
after the Employment Period to pay the Executive the amounts and to make the
benefit and other arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right which
the Company may have against him or anyone else. Except as provided in
Subsection 10(b) and Section 16 of this Agreement, all amounts payable by the
Company hereunder shall be paid without notice or demand. Each and every payment
made hereunder by the Company shall be final, and the Company will not seek to
recover all or any part of such payment from the Executive, or from whomsoever
may be entitled thereto, for any reason whatsoever.
          18. Successors.
               (a) If the Company sells, assigns or transfers all or
substantially all of its business and assets to any Person or if the Company
merges into or consolidates or otherwise combines (where the Company does not
survive such combination) with any Person (any such event, a “Sale of
Business”), then the Company shall assign all of its right, title and interest
in this Agreement as of the date of such event to such Person, and the Company
shall cause such Person, by written agreement (an “Assumption Agreement”), to
expressly assume and agree to perform from and after the date of such assignment
all of the terms, conditions and provisions imposed by this

-19-



--------------------------------------------------------------------------------



 



Agreement upon the Company, and the Assumption Agreement shall be in form and
substance reasonably satisfactory to the Executive (but if at the time of a Sale
of Business, the chief executive officer of the Company or any officer of
Company who is among the next four highest ranking officers of the Company has a
Key Executive Employment and Severance Agreement, and any of such officers
approves the Assumption Agreement, the Executive, if not one of such five
officers, shall be deemed to have approved the Assumption Agreement). Failure of
the Company to obtain an Assumption Agreement prior to the effective date of
such Sale of Business shall be a breach of this Agreement constituting “Good
Reason” hereunder, except that for purposes of implementing the foregoing the
date upon which such Sale of Business becomes effective shall be deemed the
Termination Date. In case of such assignment by the Company and of assumption
and agreement by such Person, as used in this Agreement, “Company” shall
thereafter mean such Person which executes and delivers the Assumption Agreement
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law, and this Agreement shall inure to the benefit of,
and be enforceable by, such Person. The Executive shall, in his or her
discretion, be entitled to proceed against any or all of such Persons, any
Person which theretofore was such a successor to the Company and the Company (as
so defined) in any action to enforce any rights of the Executive hereunder.
Except as provided in this Subsection 18(a), this Agreement shall not be
assignable by the Company. This Agreement shall not be terminated by the
voluntary or involuntary dissolution of the Company.
               (b) This Agreement and all rights of the Executive shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, heirs and beneficiaries. All amounts
payable to the Executive under Sections 8, 9, 10, 11, 12, 13 and 16 hereof if
the Executive had lived shall be paid, in the event of the Executive’s death, to
the Executive’s estate, heirs and representatives; provided, however, that the
foregoing shall not be construed to modify any terms of any benefit plan of the
Employer, as such terms are in effect on the date of the Change in Control of
the Company, that expressly govern benefits under such plan in the event of the
Executive’s death.
          19. Severability. The provisions of this Agreement shall be regarded
as divisible, and if any of said provisions or any part hereof are declared
invalid or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.
          20. Contents of Agreement; Waiver of Rights; Amendment. This Agreement
sets forth the entire understanding between the parties hereto with respect to
the subject matter hereof, and the Executive hereby waives all rights under any
prior or other agreement or understanding between the parties with respect to
such subject matter. Any implication to the contrary in the preceding sentence
notwithstanding, this Agreement shall not affect the Executive’s obligations
under non-competition or confidentiality agreement with the Company, the
Employer or MGIC. This Agreement may not be amended or modified at any time
except by written instrument executed by the Company and the Executive,
provided, however, the Company may, on one or more occasions without the
approval of the Executive, amend this Agreement with the approval of the Board
to the extent the Company determines such amendment is necessary to comply with
the provisions of the Emergency Economic Stabilization Act of 2008 or any
regulation or program issued or established thereunder. Any such amendment will
become effective upon notice to the Executive. The Company will seek to give the
Executive notice of an amendment with reasonable promptness after the Board has
approved the amendment.

-20-



--------------------------------------------------------------------------------



 



          21. Withholding. The Company shall be entitled to withhold from
amounts to be paid to the Executive hereunder any federal, state or local
withholding or other taxes or charges which it is from time to time required to
withhold; provided that the amount so withheld shall not exceed the minimum
amount required to be withheld by law. In addition, if prior to the date of
payment of the Termination Payment hereunder, the Federal Insurance
Contributions Act (FICA) tax imposed under Sections 3101, 3121(a) and
3121(v)(2), where applicable, becomes due with respect to any payment or benefit
to be provided hereunder, the Company may provide for an immediate payment of
the amount needed to pay the Executive’s portion of such tax (plus an amount
equal to the taxes that will be due on such amount) and the Executive’s
Termination Payment shall be reduced accordingly. The Company shall be entitled
to rely on an opinion of the National Tax Counsel if any question as to the
amount or requirement of any such withholding shall arise.
          22. Additional Section 409A Provisions.
               (a) If any payment amount or the value of any benefit under this
Agreement is required to be included in an Executive’s income prior to the date
such amount is actually paid or the benefit provided as a result of the failure
of this Agreement (or any other arrangement that is required to be aggregated
with this Agreement under Code Section 409A) to comply with Code Section 409A,
then the Executive shall receive a distribution, in a lump sum, within 90 days
after the date it is finally determined that the Agreement (or such other
arrangement that is required to be aggregated with this Agreement) fails to meet
the requirements of Section 409A of the Code; such distribution shall equal the
amount required to be included in the Executive’s income as a result of such
failure and shall reduce the amount of payments or benefits otherwise due
hereunder.
               (b) The Company and the Executive intend the terms of this
Agreement to be in compliance with Section 409A of the Code. To the maximum
extent permissible, any ambiguous terms of this Agreement shall be interpreted
in a manner which avoids a violation of Section 409A of the Code and, subject to
mutual written consent of the Executive and the Company, payments may be
deferred hereunder to comply with Code Section 409A requirements.
               (c) The Executive acknowledges that to avoid an additional tax on
payments that may be payable or benefits that may be provided under this
Agreement and that constitute deferred compensation that is not exempt from
Section 409A of the Code, the Executive must make a reasonable, good faith
effort to collect any payment or benefit to which the Executive believes the
Executive is entitled hereunder no later than 90 days after the latest date upon
which the payment could have been made or benefit provided under this Agreement,
and if not paid or provided, must take further enforcement measures within one
180 days after such latest date.
          23. Certain Rules of Construction. No party shall be considered as
being responsible for the drafting of this Agreement for the purpose of applying
any rule construing ambiguities against the drafter or otherwise. No draft of
this Agreement shall be taken into account in construing this Agreement. Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company. This Agreement supersedes any prior
Key Executive Employment and Severance Agreement between the Executive and the
Company.
          24. Governing Law; Resolution of Disputes. This Agreement and the
rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the State of

-21-



--------------------------------------------------------------------------------



 



Wisconsin applicable to contracts made therein between residents thereof. Any
dispute arising out of this Agreement shall be determined by arbitration under
the rules of the American Arbitration Association then in effect. The venue for
the arbitration (and any legal action to enforce the foregoing obligation to
arbitrate) shall be Milwaukee, Wisconsin or, if the Executive is not then
residing or working in the Milwaukee, Wisconsin metropolitan area, in the
judicial district encompassing the city in which the Executive resides;
provided, that, if the Executive is not then residing in the United States, the
election of the Executive with respect to such venue shall be either Milwaukee,
Wisconsin or in the judicial district encompassing that city in the United
States among the thirty cities having the largest population (as determined by
the most recent United States Census data available at the Termination Date)
which is closest to the Executive’s residence. For purposes of any legal action
to enforce the foregoing obligation to arbitrate, the parties consent to
personal jurisdiction in each trial court in the selected venue having subject
matter jurisdiction notwithstanding their residence or situs, and each party
irrevocably consents to service of process in the manner provided hereunder for
the giving of notices.
          25. Notice. Notices given pursuant to this Agreement shall be in
writing and, except as otherwise provided by Subsection 14(d) hereof, shall be
deemed given when actually received by the Executive or actually received by the
Company’s Secretary or any officer of the Company other than the Executive. If
mailed, such notices shall be mailed by United States registered or certified
mail, return receipt requested, addressee only, postage prepaid, if to the
Company, to MGIC Investment Corporation, Attention: Secretary (or President, if
the Executive is the Secretary), 250 East Kilbourn Avenue, Milwaukee, Wisconsin
53202, or if to the Executive, at the address set forth below the Executive’s
signature to this Agreement, or to such other address as the party to be
notified shall have theretofore given to the other party in writing.
          26. No Waiver. No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by the other party shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.
          27. Headings. The headings herein contained are for reference only and
shall not affect the meaning or interpretation of any provision of this
Agreement.

-22-